 1
                                                                              JS-6
 2
                                                                             12/3/2019
 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              CENTRAL DISTRICT OF CALIFORNIA

10

11   ZINNI MEDIA CONCEPT LIMITED,              )   Case No. CV 19-9335 FMO (RAOx)
                                               )
12                      Plaintiff,             )
                                               )
13               v.                            )   JUDGMENT
                                               )
14   FLOYD MAYWEATHER JR., et al.,             )
                                               )
15                                             )
                        Defendants.            )
16                                             )

17         IT IS ADJUDGED THAT the above-captioned action is dismissed.

18

19   Dated this 3rd day of December, 2019.

20

21                                                                   /s/
                                                              Fernando M. Olguin
22                                                         United States District Judge

23

24

25

26

27

28
